Case 1:19-cv-11344-RA Document 17 Filed 03/03/20 Page 1 of 2

G .
. yfarth Shaw LLP
<p Seyfarth £20 Eighth Aven
= SS New York, New York 10048

T (242) 218-5500
F (212) 218-5826

 

 

    
   

HE

jegan@seyfarth.com
T (212) 218-5294

www.seyfarth.com

 

 

£

aa

1 i

: We! ?

Hi]
we a aie

DATE ILE 3

  

 

 

March 3, 2020

Hon. Ronnie Abrams

United States District Judge

United States District Court for the Southern District of New York
40 Foley Square, Courtroom 1506

New York, NY 10007

 

Re: Matzura v. New Balance Athletics, Inc., Civil Action No.: 1:19-cv-11344-RA
Dear Judge Abrams:

This firm represents Defendant New Balance Athletics, Inc. (“Defendant”) in the
above-referenced action. We have conferred with Plaintiff's counsel and write, with
Plaintiff's concurrence, to jointly request a stay of this action until August 3, 2020.

By way of background, Defendant filed a motion to dismiss on February 14,
2020. Plaintiff's Opposition or First Amended Complaint is due on March 18, 2020.
(ECF No, 13.)

The parties respectfully request that this action be stayed to allow for the
resolution of motions to dismiss in similar matters arising out of gift cards that do not
include Braille, which are currently pending before the Court and other judges in this
District and the Eastern District of New York. The stay would allow the parties to have
the benefit of the Court's analysis of the issues in other matters which will inform their
assessment of the pending case. It will also conserve resources of both the parties and
the Court. Similar stays were recently granted on the same grounds by this Court in
Delacruz v. Five Below, Inc., Case No. 1:19-cv-10294-RA (8.D.N.Y.) (ECF No. 16), and
by Judge Woods in Calcano v. Domino’s Pizza, Inc., Case No. 1:19-cv-09823-GHW
(S.D.N.¥.) (ECF No. 24) and Delacruz v. Jamba Juice, Case No. 1:19-cv-10321-GHW
(S.D.N.Y.} (ECF No. 20). The orders are enclosed for the Court's convenience.

We thank the Court for its time and attention to this matter, and for its
consideration of this application.

 
Case 1:19-cv-11344-RA Document 17 Filed 03/03/20 Page 2 of 2

a. Hon. Ronnie Abrams
G Seyfarth March 3, 2020
age

Respectfully submitted,
SEYFARTH SHAW LLP

/s/ John W. Egan

John W. Egan

cc: Ali counsel of record (via ECF)

 

Application granted. This action is hereby stayed. The parties shall
submit a joint status letter to the Court no later than August 3, 2020,

S50 ORDERED.

 

Hon. Rennie Abrams
3/4/2020

 

 

 

 
